PER CURIAM.
The motion of the Madison Willow Craft Company, defendant cross-appellant, to dismiss its cross-appeal is allowed, and the clerk- of the District Court for the Northern District of this Eastern Division is ordered to strike from the record of this case the papers filed pursuant to the taking of a cross-appeal, to-wit, petition for cross-appeal, assignment of errors, order of court allowing cross-appeal, and citation.
It is further ordered that the clerk of the United States District Court pay upon demand to the Madison Willow Craft Company, or to its duly authorized agent, the sum of $250, deposited with the clerk of said court as a cost bond in the matter of this cross-appeal.